NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

CLINT B. JOHNSON,                          )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-5017
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kelly O'Neil, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, MORRIS, and ATKINSON, JJ., Concur.